Case 1:21-cv-06702-LAK Document 11-5 Filed 09/10/21 Page 1 of 3




          EXHIBIT E
        Case 1:21-cv-06702-LAK Document 11-5 Filed 09/10/21 Page 2 of 3


From:             Sabina Mariella
To:               "teamt@matrixlaw.co.uk"; "Gary.bloxsome@blackfords.com"; "Daniel.cundy@blackfords.com";
                  "london@blackfords.com"; "sferguson@2bedfordrow.co.uk"; "clerks@2bedfordrow.co.uk";
                  "claremontgomery@matrixlaw.co.uk"; "matrix@matrixlaw.co.uk"; "doy.office@royal.uk";
                  "PracticeTeamT@matrixlaw.co.uk"
Cc:               David Boies; Sigrid McCawley; Alex Boies; Andrew Villacastin
Subject:          RE: Virginia Giuffre v. Prince Andrew, No. 21-cv-06702-LAK
Date:             Friday, August 13, 2021 12:02:00 PM
Attachments:      2021-08-12 [00007-000] ORDER FOR INITIAL PRETRIAL CONFERENCE Initial Conference.pdf


Counsel,

Please see the attached court order entered yesterday in Giuffre v. Prince Andrew, setting a remote
pretrial conference before the court on September 13, 2021 at 4:00pm EST.

Again, please let us know whether you will accept service of the summons and complaint on Prince
Andrew’s behalf.

Thank you,
Sabina Mariella

From: Sabina Mariella
Sent: Thursday, August 12, 2021 2:50 PM
To: 'teamt@matrixlaw.co.uk' <teamt@matrixlaw.co.uk>; 'Gary.bloxsome@blackfords.com'
<Gary.bloxsome@blackfords.com>; 'Daniel.cundy@blackfords.com'
<Daniel.cundy@blackfords.com>; 'london@blackfords.com' <london@blackfords.com>;
'sferguson@2bedfordrow.co.uk' <sferguson@2bedfordrow.co.uk>; 'clerks@2bedfordrow.co.uk'
<clerks@2bedfordrow.co.uk>; 'claremontgomery@matrixlaw.co.uk'
<claremontgomery@matrixlaw.co.uk>; 'matrix@matrixlaw.co.uk' <matrix@matrixlaw.co.uk>;
'doy.office@royal.uk' <doy.office@royal.uk>
Cc: David Boies <DBoies@BSFLLP.com>; Sigrid McCawley <Smccawley@BSFLLP.com>; Alex Boies
<ABoies@BSFLLP.com>; Andrew Villacastin <AVillacastin@BSFLLP.com>
Subject: Virginia Giuffre v. Prince Andrew, No. 21-cv-06702-LAK

Counsel,

We represent Virginia Giuffre. I am attaching a summons and complaint in Virginia Giuffre v. Prince
Andrew (No. 21-cv-06702-LAK), which was filed in the United States District Court for the Southern
District of New York on Monday, August 9, 2021. Please let us know whether you will accept service
of these documents by email on Prince Andrew’s behalf. If you are not authorized to accept service
but know of someone else who is authorized, please let us know that as well.

We are also sending copies of these documents to you via FedEx.

Thank you,
Sabina Mariella
        Case 1:21-cv-06702-LAK Document 11-5 Filed 09/10/21 Page 3 of 3


From: David Boies <DBoies@BSFLLP.com>
Sent: Monday, July 19, 2021 3:27 PM
To: teamt@matrixlaw.co.uk; Gary.bloxsome@blackfords.com; Daniel.cundy@blackfords.com;
sferguson@2bedfordrow.co.uk; clerks@2bedfordrow.co.uk; claremontgomery@matrixlaw.co.uk
Cc: Sigrid McCawley <smccawley@bsfllp.com>; David Boies2 <xboies@gmail.com>
Subject: Virginia Giuffre Letter and Tolling Agreement

Please see attached letter and proposed Tolling Agreement.

Thank you,

David Boies
BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914 749 8201
dboies@bsfllp.com
www.bsfllp.com
